Citation Nr: 0838211	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  

Additional private medical records were received in January 
2008, subsequent to certification of the veteran's appeal to 
the Board.  Given the favorable disposition below, however, 
consideration of these records without RO review will in no 
way prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); 38 C.F.R. § 20.1304(c) (2008).


FINDING OF FACT

The veteran has a diagnosis of PTSD linked to stressful in-
service experiences; the Board has accepted the veteran's lay 
account of these experiences because of his corroborated 
participation in combat with the enemy during service


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  Indeed, any such action would result 
only in delay.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the question of whether the 
veteran had participation in combat with the enemy or a 
corroborated in-service stressor.  In the present case, the 
veteran is a recipient of the Purple Heart Medal and the 
Combat Infantryman Badge and, in fact, has been granted 
service connection for residuals of a gunshot wound injury of 
the right arm (Muscle Group VII) and muscle damage to the 
abdominal wall.  His lay testimony alone therefore 
establishes the occurrence of a claimed in-service stressor.  

A closer question in this case is whether the veteran 
actually has a PTSD diagnosis.  There is unfavorable evidence 
in this regard, including a February 2006 VA PTSD examination 
(conducted by a psychologist) that contains an Axis I 
diagnosis of "[m]alingering (PTSD)," and September 2006 VA 
psychology consultation report also indicating overreporting 
and malingering rather than a PTSD diagnosis.

Subsequent VA treatment records, however, do confirm a 
diagnosis of PTSD.  Beginning in October 2006, a VA 
psychologist rendered an Axis I diagnosis of rule out mild 
PTSD.  From December 2006 onward, the same psychologist 
rendered an Axis I diagnosis of mild PTSD and reiterated this 
diagnosis in several subsequent treatment records.  In 
January and July of 2007, a VA doctor noted that the 
veteran's "PTSD is stable."  Beginning in February 2007, 
the veteran's psychologist began characterizing the veteran's 
PTSD as "mild to moderate," again in multiple treatment 
reports.  These treatment records are replete with references 
to the veteran's recovery from in-service wounds, as well as 
survival guilt about two "buddies" who died in Vietnam.

In summary, the evidence of record now contains evidence of a 
PTSD diagnosis from two competent professionals (a VA 
psychologist and a VA doctor).  In the view of the Board, and 
particularly given the frequency of treatment for PTSD, the 
PTSD diagnosis is firm and, if anything, possibly worsening.  
See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the 
requirement for a current disability is satisfied if there is 
evidence of the disability at any time since the veteran's 
claim for service connection is received, even if the 
disability is currently in remission).  Moreover, all 
indications from the records suggest that the PTSD diagnosis 
is fully predicated on in-service experiences, including the 
veteran's own combat injuries and survivor guilt resulting 
from the deaths of others in Vietnam.  

In summary, the Board is satisfied that the veteran has a 
diagnosis of PTSD predicated upon stressful in-service 
experiences, and the Board has accepted the veteran's lay 
account of these experiences because of his corroborated 
participation in combat with the enemy during service.  For 
this reason, service connection for PTSD is established, and 
the claim is granted in full.


ORDER

Entitlement to service connection for PTSD is granted.


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


